        Case 1:10-cr-00228-LTS Document 1547 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :
                                                     :
                                                       No. 1:10-cr-00228-LTS
JO ANN CRUPI,                                        :
                                                     :
               Defendant.                            :
                                                     :
                                                     :

  NOTICE OF MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE

To:    David Abramowicz, AUSA
       United States Attorney’s Office
       1 St. Andrew’s Plaza
       New York, NY 10007
       DAbramowicz@usa.doj.gov

       PLEASE TAKE NOTICE that Defendant Jo Ann Crupi, by and through her attorneys

Duane Morris LLP, at a time and place to be set by the Court, will move before the Honorable

Laura Taylor Swain, United States District Court for the Southern District of New York, for an

Order modifying the terms of Ms. Crupi’s sentence and releasing her from the remaining term of

her supervised release.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Ms. Crupi shall

rely on the Declaration of Jo Ann Crupi, the Declaration of Eric R. Breslin, Esq., and the

memorandum of law, filed herewith.
       Case 1:10-cr-00228-LTS Document 1547 Filed 06/01/20 Page 2 of 2



      PLEASE TAKE FURTHER NOTICE that a hearing and oral argument are requested.

Dated: May 29, 2020
                                            DUANE MORRIS LLP
                                            A Delaware Limited Liability Partnership


                                        By: __/s/ Eric R. Breslin___________________
                                            Eric R. Breslin
                                            Sarah Fehm Stewart
                                            One Riverfront Plaza
                                            1037 Raymond Blvd., Suite 1800
                                            Newark, NJ 07102-5429
                                            Telephone: (973) 424-2000
                                            Fax: (973) 424-2001
                                            Attorneys for Defendant




                                        2
